1
2                                    UNITED STATES DISTRICT COURT

3                                  EASTERN DISTRICT OF CALIFORNIA

4
5
6    IN RE:                                           )   1:19-mc-00026-SAB
                                                      )
7                                                     )
                                                      )   ORDER DENYING MOTION FOR
8    ALLEN HAMMLER,                                       RECONSIDERATION
                                                      )
9                                                     )   [ECF No. 7]
                                                      )
10                                                    )
                                                      )
11                                                    )
12            On April 22, 2019, the Court received a notice from the Plaintiff requesting access to the

13   electronic case filing system at California State Prison, Corcoran (“CSP-COR”).

14            On May 2, 2019, after a response by way of special appearance by Deputy Attorney General,
15   Brian Chan, the Court denied Plaintiff’s request to be exempt from the electronic filing system at
16   California State Prison, Corcoran.
17            On May 16, 2019, Plaintiff filed a motion for reconsideration and challenges the veracity of the
18   declaration submitted on April 30, 2019, by Library Technical Assistant, M. Porter.
19            A review of the Court’s database reveals that on May 14, 2019, the instant complaint was filed
20   and assigned case number 1:19-cv-00653-EPG, Allen Hammler v. Gooch, et al. Accordingly,
21   Plaintiff’s motion for reconsideration of the Court’s May 2, 2019, order is denied as rendered moot.
22   The matter is ordered closed.
23
24   IT IS SO ORDERED.

25   Dated:     August 19, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
